BENSON, Judge
FINDINGS OF FACT AND CONCLUSIONS OF LAW
The above-entitled action came on for trial before a jury on August 2, 1976. John M. Webster, Esq. appeared as counsel for the plaintiff, Stephen A. Cronin, Esq. appeared for Defendant, J. L. Baker & Sons, Inc., and Messrs. Klemm & Dear, by Alan E. Dear, appeared for the Defendants J. L. Baker & Sons, Inc. and Insurance Company of North America.
The case was dismissed as to Benjamin P. Padua, Jr. who had never been served.
At the close of the evidence offered by the Plaintiff the court on its own motion directed a verdict in favor of the Defendants.
The Defendants moved also for a dismissal of the complaint on the ground its failure to state a cause of action in that it fails to allege either that Padua was an employee of J. L. Baker acting within the scope of his employment or that Padua was driving with the consent of J. L. Baker, owner of the truck.
*330FINDINGS OF FACT
1. On December 20,1973, the Plaintiff, a pedestrian near Route 1 in Asan, was struck, and as a result suffered injuries to his body, unconsciousness and pain.
2. No evidence was presented naming the Defendants, or of any negligent act, or that an act of Defendants caused the injuries to the Plaintiff.
From the foregoing facts, the court concludes:
CONCLUSIONS OF LAW
1. Plaintiff has failed to establish its cause of action.
2. Defendants are entitled to a directed verdict in their favor, with costs.
3. The case being decided on its merits in favor of the Defendants, it is unnecessary to rule upon Defendants' motion concerning an alleged defect in the complaint.
Let judgment be entered accordingly.
JUDGMENT
This action came on for trial before the Court and a jury, Honorable Richard H. Benson, Judge, presiding, and the issues having been duly tried and the Court having granted defense motion for dismissal and directed verdict as set forth in its Memorandum of Opinion:
IT IS HEREBY ORDERED AND ADJUDGED that the Plaintiff take nothing, that the action be dismissed on the merits, and that the Defendants J. L. BAKER & SONS and INSURANCE COMPANY OF NORTH AMERICA recover of the Plaintiff JAMES T. LESTER their costs of action.